 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDTexas Electric Cooperatives,Inc., Treating DivisionandWilliamWayne HenniganTexas Electric Cooperatives,Inc., Treating DivisionandMelvinFaulkTexas Electric Cooperatives,Inc., Treating DivisionandUnitedBrotherhood of Carpenters and Joiners of America,AFL-CIOTexas Electric Cooperatives,Inc., Treating DivisionandUnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO.Cases 23-CA-2108, 2137, 2194, and 23-ISM-159.August 9,1966DECISION AND ORDEROn May 12, 1966, Trial Examiner Arthur M. Goldberg issued hisDecision in the above-entitled, proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-ticeswithin the meaning of the National Labor Relations Act, asamended, and recommending that it cease and desist therefrom ^ andtake certain affirmative action, as set forth in the attached TrialExaminer'sDecision.The Trial Examiner also found that theRespondent had not engaged in certain other unfair labor practicesand recommended that such allegations of the complaint be dis-missed. Thereafter, the Respondent filed exceptions to the Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthese cases to a three-member panel [Members Fanning, Brown, andZagoria].The Board has reviewed the rulings of the Trial Examiner made-at the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.2[The Board adopted the Trial Examiner'sRecommended Order-and dismissed the petition in Case 23-RM-159 and vacated allproceedings held in connection therewith.]"Respondent contends that various credibility findings of the Trial Examiner areerroneousWe have reviewed the entire record and,under the standards set forth in Stand-ard Dry Wall Products,Inc.,91 NLRB 544, enfd. 188 F 2d 362(C.A. 3), we find no reasonto reject these findings2In referring to the Union's letter demanding recognition,the Trial Examiner trans-posed the dates of writing and receipt. We hereby correct this obviously inadvertent error.160 NLRB No. 33. TEXAS ELECTRIC COOPERATIVES441TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPursuant to an order of the Director for the Board's Region 23 consolidatingforhearingcomplaintspreviously issuedby him in Cases 23-CA-2108,23-CA-2137, and 23-CA-2194 alleging that Texas Electric Cooperatives, Inc.,Treating Division (herein called the Respondent or Company), had violated Sec-tion 8(a)(1), (3), and (5) of the National Labor Relations Act, as amended(herein called the Act) and issues raised by certain objections to election filed byUnited Brotherhood of Carpenters and Joiners of America, AFL-CIO (hereincalled the Union), hearing was held before Trial Examiner Arthur M. Goldbergin Jasper, Texas, on February 2 through 4, and on February 10 and 11, 1966.The complaint issued in Case 23-N-2108 on September 3, 1965,1 was basedon a charge filed on July 21 by William Wayne Hennigan, an individual.Thecomplaint alleged various unlawful acts of interrogation, creation of the impres-sion of surveillance, and threats of loss of economic benefit, all between July 9and 12, and the discharge of Hennigan on July 13, because he joined and assistedtheUnion.Respondent denied all unlawful acts of interference and coercion,admitted the discharge of Hennigan, but denied it was occasioned by illegal con-siderations.The complaint issued in Case 23-CA-2137 on September 30, was based on acharge filed on August 19 by Melvin Faulk, an individual.The complaintallegedvarious unlawful acts of interrogation and surveillance, all between July 1 andAugust 25, and the demotion of Faulk on July 29, with a resulting loss in pay,because he joined and assisted the Union. Respondent denied that it had engagedin the unlawful acts of surveillance and interrogation alleged, admitted the demo-tion of Faulk, but denied it was occasioned by illegal considerations.The complaint -issued in Case 23-CA-2194 on December 14, was based on anamended charge filed by the Union on October 20. The complaintallegesvariousunlawful acts of interrogation,threats of loss of economic benefit, and other actsof interference, all ,between July 12 and October 6.At the opening of the hearingGeneral Counsel amended the complaint to allege as additional violations of8(a)(1) threats in September and October and, a grant of benefit on an unknowndate in December or January 1966.Additionally the complaint alleged that sinceon or about July 15 the Union has represented a majority of Respondent's employ-ees in a unit appropriate for collective bargaining and Respondent has unlawfullyrefused recognition to the Union.Respondent, amending its answer at the hear-ing, denied all the unlawful acts alleged, denied that the Union represented amajority of its employees or that it had unlawfully failed to extend recognition.On December 17, the Regional Director issued his Supplemental Decision andOrder Consolidating Cases. Noting the issuance of the complaints herein allegingconduct also raised as objections to election, the Regional Director consolidated allcases for hearing and referred for hearing an additional objection based on Respond-ent having retained the local district attorney as its attorney in the representationcase. Finally, it was ordered that Case 23-RM-159 be transferred to the Board.All parties were represented at or participated in the 'hearing, and were granted-full opportunity to offer evidence and to examine and cross-examine witnesses. Oralargument was waived and briefs were filed by General Counsel and Respondent.Upon the entire record in the case and from my observation of the witnesses andtheir demeanor, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent,an operating division of a corporation organized and existing underthe laws of the State of Texas, is engaged in the treating of wood poles with creosotepreservative, with its principal office and place of business at Jasper, Texas.During the past calendar year, Respondent purchased materials valued in excessof $50,000 outside the State of Texas, which materials were shipped directly to itsJasper, Texas, facility, and during the same period of time Respondent received inexcess of $1 million in gross receipts for sales and products.1 Unless otherwise noted, all dates hereafter are in 1965. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent concedes, and I find, in view of the above facts, that Respondent isnow, and has been at all times material, an employer engaged in commerce withinthemeaning of Section 2(6) of the Act and meets the Board's standards forasserting jurisdiction.H. THE LABOR ORGANIZATION INVOLVEDUnited Brotherhood of Carpenters and Joiners of America, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The issuesAs raised by the pleadings and developed at the hearing, the principal issues inthis proceeding relating to the unfair laborpractices are:1.Whether Respondent on numerous occasions (over 20 in number), both beforeand after the Union's demand for recognition, engagedin actsof unlawful sur-veillance and interrogation of its employees, offered employees benefit or threatenedthem with reprisal to induce their abandonment of union activities, and otherwiseunlawfully interdicted employee-protected activity.2.Whether Respondent dischargedWilliamWayne Hennigan because of hisactivities on behalf of the Union or, as urged by Respondent, because of his drink-ing onor immediately before reporting to the job and because of his lateness andabsenteeism.-3.Whether Respondent demoted Melvin Faulk from his job as dinky enginedriver and reduced his wages because of hisunionadherence,or, asurged byRespondent, because of his unreliability on that job assignment.4.Whether the Union at thetimeof its demand for recognitionand Respondent'srefusal thereof, represented a majority of Respondent's employeesin a unit appro-priate for collective bargaining.5.Whether Respondent's refusal to recognize the Union was occasioned by agood-faith doubt of the Union's majority status and the appropriateness of the unitin which recognition was demanded, or, as alleged by General Counsel, was unlaw-fully made to buy time to undermine the Union's majority.B. Respondent's operations;the organizing campaignbegins;Respondent's initial reaction1.Respondent'soperationsThe Respondent Treating Divisionisoneof several operating divisions of theTexas Electric Cooperatives, Inc., a statewide organization owned by 77 rural elec-tric cooperatives in Texas. Aside from the Treating Division, the corporation hasPublication and Transformer Repair Divisions, both located in Austin, Texas, whichisalso the site of the General Office Division. Only the Treating Division in Jas-per is involved in this proceeding.The Jasper facility has been in operation since mid-1964, though construction ofthe plant involving the employment of a number of the employees in this case com-menced in mid-1963. Prior to location in Jasper, the Treating Division was in Luf-kin, Texas. When moved to Jasper some 12 to 15 employees, including the Divi-sion's top management moved with it from Lufkin.Briefly stated, Respondent's manufacturing operation is mainly concerned withcreosoting poles for use by the electric cooperatives, although a small percentage ofRespondent's sales are on the open market. The poles are brought from the forestto the plant in an untreated state. The first step in the treatingprocess is thesmoothing of the poles to a symmetrical surface, free of bark and knots. The polesare then graded according to size and length and the holes necessary to affix cross-arms and other hardware are drilled, a process known as framing. The poles arethen separated by size and lifted by crane onto trams which are pulled by a 25-ton diesel electric locomotive, known as the "dinky," into the treating retort or cyl-inders. In the treating cylinders the poles are first steam conditionedand a vacuumisapplied to them to remove the moisture from the green untreated wood. Afterthis the hot creosote is put into the cylinder and under hydraulicpressure forcedinto the wood. The area where the treating cylinders are located is known as thetreatingroom. The treating process goes on around the clock on three-shift basis. TEXAS ELECTRIC COOPERATIVES443After being treated with creosote, the poles on their trams are pulled from thecylinders into the treated-pole or black-pole yard and there either put into inven-tory or shipped out by rail or truck.2.The organizing campaign beginsThe Union's effort to organize Respondent's employees had its beginnings onJune 1, when William Wayne Hennigan (referred to as Wayne Hennigan by allparties throughout the proceeding) was brought by his brother-in-law to meet A. C.Shirley, the Union's representative then in Jasper on another Board matter unre-lated to the present proceedings.2 Sometime prior to June 1 Herman Dean, anotherofRespondent's employees, had come to Hennigan, told him that some of theemployees were mad and asked Hennigan's help in gettinga union.Thereaftersome 8 to 10 of the employees signed a form of petition to let Hennigan know theywanted him to help them.At this June 1 meeting held in Shirley's motel room, Shirley, after going overRespondent's operations withHenniganand learning from him the size and natureof the work force, went on to explain organizing procedure to Hennigan. Shirleyfilled out a union authorization card for Henniganto signand gave him 50 blankauthorization cards to use insigning upthe employees. Shirley also warned Henni-gan that his job might be imperiled should he be caught organizing and urged Hen-nigan to keep an accurate record of any interrogation or threats by supervisors.The next day, June 2, Hennigan began soliciting other employeesto signauthori-zation cards.Within a week of his first contact with Shirley,Henniganhad turnedover to the Union's organizer about seven executedunioncards. Thereafter, by theend of June, Hennigan and George Marshall, a crane operator employed byRespondent, had secured union authorization cards' from more than half of theemployees then employed'3 However, Hennigan' and Marshall asked that Shirleyput off requesting recognition from Respondent until after the vacation week whichbegan after work on Friday, July 2. Up to this time it does not appear thatRespondent was aware of the Union's campaignamongits employees.3.Respondentlearnsof the Union'scampaignand responds withinterrogation and threatsMelvin Faulk and Ray Beatty while working during the vacation week of July 5through 9, were themselves creosote coated in the course of cleaning out the treat-ing cylinders? From the treating room they were sent by Eugene Baker,treatingsupervisor, to the "Lab" to shower off the creosote. In addition to shower rooms,the Lab houses restrooms and Baker's office. In the Lab, Beatty and Faulk partedcompany, Beatty going to the shower room used by the colored employees andFaulk going to that reserved for the white, the two rooms being separated by a tinwall.Faulk testified that while he was in the shower room Bakercame into use thetoilet and while there said to him, "Melvin, you sure shouldn't have signed thatunion card." Further, Baker referred to having material about the Union in hiswallet.As to this incident involving Baker and this incident only, Respondent attemptedrefutation by means of an asserted witness to the events, Baker not having calledto testify during the proceedings. Beatty testified that Baker did not come into theshower room and that the only conversation between Baker and Faulk, which Beattyoverheard, was one which took place outside the shower room, after Beatty hadfinished his shower and had dressed. That conversation was about Mazola Oilwhich Baker gave to the two employees to treat burns caused by the creosote.2Hennigan was unable to drive himself to this meeting with Shirley as his driver', permitwas suspended after a conviction of drunken driving. (See section III, B, 4, entitled "Thedischarge of Wayne Hennigan,"snfra.)Accordingly his brother-in-law, who was involvedin the Board proceeding with Shirley drove Iennigan to meet Shirley.8A full analysis of the authorization cards relied on by General Counsel to establish theUnion's majority and my rulings thereon appears in section III, C. 3,infra4Faulk placed the date of the incident on July 12 while Beatty recalled it as havingoccurred during the vacation week From the nature of Respondent's operations it appearsmore likely that the treating cylinders would have been taken out of service to be cleanedduring the vacation week. Accordingly, I find that the "shower room" incident occurredat that time. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDI do not find that the testimony of Beatty, who in the main I found to be anincredible witness, refutes that of Faulk, whom I credit. Indeed, it is questionablewhether Beatty in fact contradicts Faulk's account. From the time they entered thesegregated shower rooms Beatty and Faulk were separated by a tin wall, whichwhile not thick, with a shower running is an effective barrier to sound comingthrough. Beatty thus was in no position to know or to give reliable testimony as towhat occurred in the white shower room between Faulk and Baker. I find, there-fore, that Faulk's account of Baker's talk to him at that time stands uncontradictedon the record. I find that Baker's statement was both in the nature of a threat andof interrogation, for with the implied threat contained, the statement reasonablysought a denial by Faulk that he had signed a card. Thus, Faulk's silence in theface of Baker's warning could reasonably be interpreted as an admission. Addition-ally,Baker's statement announcing company knowledge of Faulk's authorizationto the Union created the impression of surveillance. I further find from this inci-dent that by sometime during the vacation week of July 4, Respondent had becomeaware of the Union'sorganizing campaign .5Herman Dean, long-time employee of Respondent was first hired while the Jas-per facility was in construction and then was transferred over to work in the black-pole yard, i.e., working on the poles after their removal from the treating cylinders.Eugene Baker was Dean's supervisor on this latter job. Dean had been the one whoaskedHenniganto contact a union and, on June 2, Dean had signed a unionauthorization card given him by Hennigan.Shortly after Dean drove away from his home on Saturday, July 10, he metBaker while stopped at an intersection. In reply to Dean's question Baker said hehad been on his way to Dean's home but could talk to him where they werestopped. Baker said he had heard of union cards on the job and asked if Deanknew anything about the activity. Dean denied any knowledge, offering to checkfor Baker. To Baker's inquiry as to whether Dean had signed a card, Dean repliedthat he didn't know whether he had or had not. To this Baker commented thatDean should know if he had; and Dean suggested that Baker check on it and seeifDean had. The two then went their respective ways.Monday, July 12, Respondent resumed operations as the vacation ended. Thatmorning Baker asked if Dean had decided whether or not he had signed a card.After Dean told Baker that was for him to find out, Baker named employee JimChristian as one who had not signed. Baker then asked "who was the root andbranch" of the Union's campaign. Upon Dean denying knowledge, Baker namedWayne Hennigan and George Marshall as being responsible.Dean again pleadedignorance and the conversation ended.That same morning Baker taunted Hennigan that his "little deal didn't gothrough" during the vacation week, explaining that employee Johnnie Walker had,toldHarper everything about the Union, that Harper had demanded the unioncards from Union Representative Shirley, and that Hennigan was in trouble. AfterHennigan denied that he, with Marshall and employee "Smoothy" Hammond, hadramroded the union drive, Baker asked who had and asked if Hennigan hadsigned a card himself. Hennigan refused to answer Baker's questions.Baker turned his attention back again to Melvin Faulk that day. Baker this timeasked if Faulk had signed a union card. Faulk acknowledged that he had and Bakerexpressed his disapproval.On July 13, Baker again brought up to Faulk his having signed for the Unionand commented that he should not have done so. To this Faulk said what is doneis done and Baker commented, "Well, you might have messed yourself up."Baker was not alone in his interrogation on July 13. Plant Superintendent PaulNoel asked employee Watson Thomas if he had signed a union card. Thomas whohad signed a card on June 3 at the request of George Marshall, denied to Noelthat he had as yet signed. Noel then told Thomas that it didn't make any differenceG In so concluding I do not rely on testimony by J 'S Harper, Respondent's divisionmanager, who testified that he learned of the Union's activities from an employee on July 8.On cross-examination Harper was asked for the identity of the employee who had informedhim of the Union's presence Though directed by me to answer the question, on instructionsof Respondent's counselHarper did not supply the answer I believe the question to havebeen a proper one on cross-examination and that Respondent's counsel exceeded himselfin ordering the witness not to answer. Accordingly, I grant General Counsel's motion madeat the hearing to the extent that I s^'rike Harper's testimony on this point. 5 Wigmore,Evidence§ 1391 (3d ed. 1940). TEXAS ELECTRIC COOPERATIVES445to him what the employees wanted to do about the Union, but Noel could not seehow Respondent could pay the employees any more than they were getting. AfterThomas opined that he would not get along on what he was making, Noel offeredThomas for signature a card Noel said he had on his desk, but Thomas said hebelieved he would wait awhile.-As noted, Baker did not testify. While Noel testified on two occasions, he did notdeny the incident related by Thomas. Thus, the incidents above, credibly testifiedto by Faulk, Hennigan, Dean, and Thomas stand uncontroverted on the record.Accordingly I find that Baker and Noel, as related above, unlawfully interrogatedemployees as to their own and other employees' union sympathies and created theimpression of surveillance 6 and by these acts Respondent violated Section 8(a)( I)of the Act.4.The discharge of Wayne HenniganAt the end of his regular shift-on Tuesday, July 13, Wayne Hennigan was dis-charged because, as Baker said at the time, he had received a report of Hennigan'sdrinking on the job.Hennigan was hired by Respondent on September 20, 1963, as a laborer employedin the plant's construction. Early in 1964 Hennigan was put in the treating roomwith Baker as his supervisor where he stayed until discharged. When fired Henni-gan was earning $1.60 per hour, the standard rate for treaters and was workingrotating shifts with the two other treaters.In December 1964, Hennigan was suspended by Baker for 2 days as disciplinefor drinking on the job. However, Hennigan denied, and Baker was not called tocontradict his testimony, that he was placed on probation at that time. That samemonth he was charged by public authorities with being drunk and disturbing thepeace; in May he pleaded guilty to a drunken driving charge for which his permitto drive was suspended; and, on July 3, he pleaded guilty to being drunk as apedestrian.As stated(supra,section III, B, 2) it was to Hennigan that a group of employ-ees turned when they sought unionization, and it was Hennigan who first contractedUnion Representative Shirley. About the middle of June, Hennigan solicited a unionauthorization card from Johnnie Walker, a part-time watchman, part-time laborer.Thereafter, Shirley told Hennigan that watchmen were not eligible to sign unioncards.Hennigan so advised the watchmen and destroyed Walker's card. The daybefore his discharge, Hennigan was teased by Baker about his "little deal" not goingthrough at which time Baker stated that Walker had told Division Manager Harpereverything about who signed union cards. That same day in the course of his inter-rogation of Herman Dean, Baker named Hennigan and Marshall as those respon-sible for the Union's campaign.Tuesday morning, July 13, Hennigan reported for work at 6:30 a.m., relievingJ.C. Christian, who, Hennigan testified, warned him to be expecting his discharge.During the day Hennigan supplied Marshall with blank authorization cards. Thatafternoon at 2:30 p.m., Hennigan was in turn relieved by Marvin Whinery, whorelayed Baker's instructions that Hennigan report to Baker's office. There Bakertold Hennigan he had a report of Hennigan's drinking on the job and that he hada witness to this offense but refused to produce the witness at Hennigan's request.Hennigan denied the reason given was the true cause of his discharge and left.Sometime during the day Baker had told Melvin Faulk of his intention to dis-charge Hennigan for drinking. At that time Baker claimed that Hennigan was theone throwing beer cans over the fence behind Respondent's property. The previousday Faulk had overheard Baker level the same accusation against Hennigan in aconversation with Christian.Plant Superintendent Paul Noel testified that sometime on July 13 Baker hadcome to him with a report that Hennigan had been recently drinking on the joband asked for permission to fire him. Noel claims to have replied, "In my opinion,6 George Marshall, the crane operator, testified to an incident of interrogation by Baker,in which Baker asked Marshall what he thought the employees would accomplish by gettinga union and then went on to tell Marshall that the employees would lose the working con-ditions they presently had, including sick leave, vacations, and holidays. Although thisincident, like the others involving Baker was not disputed',by Respondent, in view ofMarshall's total inability to fix the time of its occurrence and considering its cumulativenature, I do not relay on this instance of interference and coercio,i to support the remedyhereinafter recommended. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Hennigan has beengiven enoughprobation,enough warningsabout his drink-ing onthe job. I feel like he has had enough opportunity to straighten up if he isgoing to. I think we should dismiss him. I will have his check ready when he getsoff this evening and you can so notify him."Noel claimed to have warned Hennigan in December 1964 when he was sus-pended for 2 days for drinking on the job, that if Noel ever learned of a repeat ofthe incident, Hennigan would be fired. Noel explained that treatingengineers, suchasHennigan, were in charge of a 500-horsepower steam generator and two pres-sure cylinders with pressure up to 200 pounds per square inch and thus had to bementally alertat all times.Hennigan's replacement as a treater was Wesley P. Pace, Sr., who was transferredon July 14 from his duties as a watchman. A grand jury indictmentof Pace on afelony count of driving a motor vehicle while intoxicated following a prior misde-meanor conviction for the same offense was introduced by General Counsel.Noel further testified that on several occasions Hennigan had not reported forwork and had failed to call in or make any arrangements for his shift to be cov-ered and at other times Hennigan had been from 1 to 3 hours late for work with-out prior notification. This record of absencesand latenessaffected his attitudetoward discharging Hennigan, Noel testified.On July 13, Harper was away from the plant on a trip to Corpus Christi. Harpertestified that before leaving he had instructed Noel to be alert to anything thatmight happenconcerningtheUnion in Harper's absence. However, Noeltestifiedthat at the time of Hennigan's discharge "there had been very little discussion, ifany, on union activity whatsoever within the plant, and I wasn't aware of anyone'sactivity in the union."After he authorized Hennigan's discharge Noel examined the area behind thefence to the rear of the treating room where there was a collection of empty beercans and beer bottles. Since Hennigan's discharge, Noel claims also to have talkedto other employees who knew of Hennigan's drinking on or prior to reporting tothe job.Noel further testified that Hennigan was capable of being a good hand but thatwhen he was late or absent, "[w]e felt that was due to his overindulgence in activ-ities outside the plant that rendered him incapacitated to work, which we felt wasdrinking, but we had no definite proof of that." Noel was equally vague as to Ben-nigan's record ofabsencesand lateness, not recalling the dates or number of timessuch derelictions occurred and admitted that lots of men were known to be late.However, Noel was certain that Respondent had an eyewitness to Hennigan havingemptied the alcohol containers Noel had seen.Respondent called employee Ray Beatty, who testified to having taken Henniganon July 2, the last workday before the vacation, from the plant to a supermarketin Jasper,where Hennigancashed his paycheck and boughtsomecigarettes, thento a bootlegger (Jasper County is dry) where Hennigan purchased one or two half-pint bottles of whiskey and thence back to the plant after Beatty and Hennigan hadeach taken a drink fromHennigan'spurchase. Beatty had finished his work for theday whileHenniganwas just about to start his shift. Beatty, a Negro employee whohad started work just a few days before, testified that after he and Hennigan leftCollier's Cafe, a Negro cafe, barber shop, and bootlegger, Hennigan put the bottleinto the top of his boot "to keep Mr. Baker fromseeing it." Beatty stated that hetold Baker of Hennigan's drinking,but could not recall whetherhe so informedBaker after the vacation week of July 4 or afterthe electionon October 8.Hennigan agreed that Beatty had transported him that day to buycigarettes afterHennigan had asked Baker to pickup cigarettesfor him and Bakerin turn sug-gested that Beatty driveHenniganto town instead.Hennigandenied ever havingbeen to Collier's Cafe and testified that he wears stovepipe cowboy boots which aretoo tightfitting to allow concealmentof a half-pint bottle? Further Hennigan tolda In its brief Respondent notes that "Hennigan took great pains to testify that the pintwould not fit in his boot but be noticeably failed to wear those boots to the hearing inorder to demonstrate the impossibility of so secreting the bottle." Beatty testified to thehalf-pint purchase the last morning of the hearing, February 11. That same morning Hen-nigan took the stand to rebut Beatty, at which time Iennigan wore the same work shoesbe had worn throughout the hearing. The only conclusion I draw is that neither GeneralCounsel, the Union's representative, nor Hennigan anticipated that Beatty would testifyto an effort to hide a bottle in Hennigan's boot, a lack of prevision perhaps occasioned bya more trustworthy knowledge of the past. TEXAS ELECTRIC COOPERATIVES447of having worked cheek-to-jowl with Baker that afternoon with nothing said abouthis drinking.As to his absence from work Hennigan explained that his grandfather who diedduring the vacation week,"got down about the middle of May"and thereafter Hen-nigan had been forced to miss work on occasion to care for him but at such timeseither called the treater on duty or Baker.Hennigan initially suffered a 12-week disqualification from unemployment insur-ance benefits.However, after hearing on September 1, the Appeal Tribunal of theTexas Employment Commission reversed that initial determination and awardedhim compensation from the date of his discharge.At this hearing, at whichRespondent was represented by counsel and Division Manager Harper testified,Respondent presented the evidence of Hennigan's supervisor by affidavit.The con-tents of that affidavit were summarized in the decision of the Appeal Tribunal whichis part of the record herein.Respondent contended there that Hennigan failed toreport for work on September 28, 1964,without notification;was suspended onDecember 7 and 8, 1964, for reporting to work while intoxicated; reported to work4 hours late on May 20 without prior notification;was absent without reason onJune 10 and 11; reported to work 21/z hours late on June 14, and was reported bythe plant watchman as drinking beer while on duty; reported for work on June 17drunk and was not permitted to pull his regular shift;and was again reported bythe watchman as drinking on the job on July 13, at which time he was discharged.At that same hearing Hennigan admitted that' when he reported back to workafter his suspension in December 1964,he was warned not to come to work whendrinking.Analysis and FindingsBased on the entire record, my observations of the demeanor of the witnesses asthey testified, and my analysis of the evidence, I find that Wayne Hennigan wasdischarged because of his activities on behalf of the Union.Hennigan's activities on behalf of the Union and Respondent's awareness of hisinvolvement are clear from his own credited testimony and that of his fellowemployees concerning Baker's interrogation and threats. Equally clear is Respond-ent's determination to avoid the organization of its operations as seen from its ini-tial reaction spelled out above and by its continuing campaign to defeat the Uniondetailed in the sections which follow. Cut off "the root and branch" and the poi-soned tree will perish.I find that General Counsel proved a strongprima faciecasethatHennigan was discharged for discriminatory reasons.Thus the burden shifted to Respondent to come forward with evidence that Ben-nigan's discharge was for reason, any reason, other than his union activity. Consist-ent with its stated reason to Hennigan when he was terminated and the evidencepresented to the Appeal Tribunal in Hennigan'sunemployment insurance case,Respondent contends the firing was brought about by receipt of a report that Hen-nigan was drinking on the job. And,though not the stated reason for the discharge,Noel brought in Hennigan's record of absences and lateness as influencing him toapprove the termination.I note however Respondent's shifting explanation of thetrigger for the discharge. After indicating to Christian on July 12 and to Faulkduring the day on July 13 that Hennigan would be fired for drinking and being theone who threw empty beer containers over the fence,Baker told Hennigan in theexit interview on the latter day that there was a witness to Hennigan's drinking onthe lob but refused to produce that witness. The Appeal Tribunal was told by affi-davit of a report from a watchman of Hennigan's drinking on the job on July 13.In the instant proceeding Respondent relied on Noel'sbroad brush testimony ofHennigan's drinking, of many warnings to him to stop, of unspecified absences andtardiness,and Noel'spo'irthocinvestigation which revealed empty beer containers,unconnected to Hennigan on the record, and of conversations with unidentifiedemployees who told Noel of Hennigan's tippling in the treating room. Howeverneither a watchman nor any other witness to Hennigan drinking on the job wasproduced.Beatty's story of his trip to the bootlegger with Hennigan on July 2 I find to bea contrived afterthought. Even assumingarguendothat the incident did in factoccur it does not appear from the record that Respondent was made aware of ituntilwell after Hennigan'sdischarge.Indeed,reviewing the case Respondent pre-sented to the Appeal Tribunal on September 1, I conclude that as of that dateRespondent was not even contending that Hennigan drank before reporting forwork on July 2 or brought whiskey with him to the job that day.Moreover,Beatty 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigneda unionauthorization cardfor Henniganon July 13, the very day of thedischarge, hardly an act for one who had recently or would shortly provide basisfor the solicitor'sdischarge.As noted above (section III, B, 3)I did not find Beatty to be a credible witness.In the main Beatty's tale of hisjaunt with Hennigan was brought out byleadingquestions.Moreover, when initially asked if Baker had ever mentioned the Unionto him, Beatty replied, "No sir, I never heard him mention the word `union.' If hementioned it, I was nowhere around." However, during the courseof examinationBeatty came around to admitting there were fourseparate occasionson which Bakerdid more than mention the word union,includinghaving directly asked Beatty ifhe hadsigned a union card.Henniganon the other hand I found to be a crediblewitnesswhose testimony held up under vigorousexamination.8 I thereforefind Beat-ty's story of their trip to the bootlegger to be a fictitious addition to the otherwiseadmitted ride totown for cigarettes.As to Noel I note he testified that Hennigan was warned in December 1964 thatdrinking on the job would bring on his discharge. Yet, Respondent contended totheUnemployment Insurance Appeal Tribunal that on June 14 Hennigan wasreported for drinking on the job and on June 17 reported for work too drunk toperform his duties. Hennigan was not discharged on those occasions. His dischargecame about only after Respondent learned he was the "root and branch" of theUnion.Kem Distributing Company,158 NLRB 158.Noel stated his decision to dischargeHenniganwas influenced by the latter'sabsenteeism and lateness. The only evidence in the recordas towhen Hennigan waslate or absent is in Respondent's presentation to the Appeal Tribunal. Those datesare allbefore the times in June when it was claimed he was reported for drinkingbut not discharged-before Respondent learned of the unioncampaign.Noel'spost hocinvestigation disclosed only empty beer containers and Baker toChristian and Faulk had accused Hennigan of throwing the beer containers overthe fence. Yet Beatty, the only witness to directly connect Hennigan to any job-associated drinking after December 1964, testified to the purchase of one or twohalf-pints of whiskey.Finally, I note that though Noel testified that the responsible nature ofa treat-er's job required an employee who was at all times alert and thusHennigan'sdrink-ing made him unfit for the task, Pace, Hennigan's replacement was an open andnotorious drinker, having been once convicted and again indicted for drunken driv-ing, a record which I conclude Respondent knew or should have known of in atown the size of Jasper (4,889). SeeT.I.L. Sportswear Corporation,131 NLRB 176,186.All things considered, including Noel's incredible statement that to July13 therehad been little or no discussion in the plant of union activity, in the face of Harper'stestimony that before leaving Jasper at 6 a.m. that morning he had charged Noelwith the responsibility of being alert to developments concerning the Union, IdiscreditNoel.I find that if Hennigan had in the past imbibed on the job Respondent toleratedthe habit, but would not tolerate his activities on behalf of the Union.Kem Distrib-utingCompany, supra.The record as a whole indicates that Respondent's reasonfor terminating Hennigan's employment was a pretext. Accordingly, I find thatRespondent discharged Hennigan on July 13 because of hisunionactivity,KemDistributing Company, supra; Great Leopard Market Corporation, Inc., d/b/a KingJack's Foodarama,150 NLRB 1384.9C. The Union demands recognition1.The making of the demandUnion Representative Shirley made his first demand for recognition on Thursday,July 15. As notedsupra(section III, B, 2) at the request of Hennigan and Marshall,81 do not find the variation between Hennigan's stating at the instant hearing that hehad not been placed on probation after the December 1964 suspension and his admissionat the unemployment appeals bearing to a warning not to come to work after drinking ofso substantial a nature as to discredit his testimony.9 The fact that Respondent did not discharge Marshall who was also named by Bakeras beingresponsiblefor the Union's campaign"does not exculpate[it] from the chargeof discrimination as to those discharged."N L.R.B. v. W. C.Nabors,d/b/a WC NaborsCompany,196 F.2d 272, 276(C.A.5) ; Nachman Corp. v. N.L.R.B.,337 F.2d 421, 424(C.A. 7). TEXAS ELECTRIC COOPERATIVES449'Shirley had deferred making his demand for recognition until after the vacation,although a majority of the employees had signed authorization cards before July 4.At about 2 p.m. on July 15, Shirley telephoned Respondent's plant and askedfor the plant manager. As Division Manager Harper was out of town, Shirley wasconnected with Paul Noel,plant operations superintendent.(Before leaving Jasperon July 13, Harper had instructed Noel to be alert for any developments concern-ing the Union.) Shirley informed Noel that he had a majority of the employeessigned to written authorizations for the Union and requested recognition. UponNoel's representations that Harper and not he had authority to act on such arequest,Shirley said he would put his demand in writing and the conversationended.The same afternoon Shirley sent such a request by certified mail to Respondent,attention of J. S. Harper, requesting recognition in a unit ofall production and maintenance employees engaged in receiving,treating,shipping creosoted wood products and in maintaining the plant and equipment.Excluding supervisors, office clerical workers, watchmen, truck drivers, pro-fessional employees and any other employees specifically excluded by the... Act.In this letter Shirley offered "to prove majority through an impartial third partyat any time" and requested a meeting to negotiate a contract.Harper learned of Shirley's telephone call to Noel on Friday, July 16. That samemorning, at about 10 a.m., Harper picked up Shirley's letter at the post office andimmediately advised Respondent's General Manager Cobb in Austin, of the Union'sdemand. Cobb instructed Harper not to attempt any reply and set up a meeting inJasper for that evening with Harper and the supervisors which Cobb and Respond-ent's counsel would travel from Austin to attend.Early in the afternoon of July 16, Shirley reached Harper by telephone andrestated his request for recognition. Now it was Harper who denied authority torespond, saying the answer would have to come from Cobb, who Harper claimed,was out of town. Shirley offered to contact Cobb, but Harper said it would do nogood, telling Shirley there was "something to do with the Board of Directors andthe legal staff... ." Shirley then said he would send another letter, which wasmailed the following day, July 17. In addition to renewing his request for recogni-tion, Shirley protested Hennigan's discharge and protested also an alleged change inworking conditions effectuated subsequent to the Union's demand for recognition.Shirley again spoke to Harper by telephone on the morning of Monday, July 19.Harper complained of getting too many letters but told Shirley that Cobb andRespondent's legal staff were working on his request for recognition. Thereafter,Shirley sent into the Board's Regional Office a petition for a representation electionwhich he withdrew, however, before it was docketed upon being advised that theCompany had filed its own petition.Later that week Shirley received Harper's letter of July 21, drafted by Respond-ent'sAttorney Addington, in which Respondent refused recognition, asserting "agood faith doubt that [the] union represents an uncoerced majority of the employ-ees in a unit appropriate for collective bargaining."Respondent advised Shirley thatithad requested a Board conducted election,denied any consideration of unionactivities in connection with Hennigan'sdischarge but refused to discuss that or anyother matter concerning its employees'terms and conditions of employment.2.The unitAs I advised the parties during the course of the hearing, the Regional Director'sfindings in Case 23-RM-159 as to unit and unit placement,as to which the Boardhas denied review, are binding on me in the instant proceeding.'° In the Decisionand Direction of Election issued September 8, following a hearing on August 5,the unit was defined asAll production and maintenance employees,including truckmaintenanceleaderman,and the maintenance leaderman,.' .excluding office clericalemployees,professional employees,truckdrivers,the shipping and inventoryclerk,the pole buyer,the crane checker, guards, and supervisors as defined inthe Act.10United Dairies, Inc.,144 NLRB 153, 154, footnote 4.257-551-67-vol. 160-3 0 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDDespite the binding effect of thisunitdetermination, Respondentraised two issuesrelating to unit which require myruling.The Regional Director found Jesse JamesHensarling, the crane checker, to be a supervisor and excluded him from the unit.The Board, by telegram of October 6, denied Respondent's requestfor review ofthe Decision and Direction of Election in all respects other than the unit placementof Hensarling,ll which issue it held could best be resolved through the challengeprocedure and amended the decision to permitHensarlingto vote a challengedballot.12As Hensarling's ballot could not affect the results of the election, thechallenge was not passed on. Thus, his unit status remains in limbo. Secondly,Respondent argues that its watchmen are not guards and should be included inthe unit.a.Hensarling's unit statusThe Regional Director, relying primarily on Division Manager Harper's testimonyat the representation hearing, found thatHensarlingresponsibly directs the workof other employees.As summarized in the Decision and Direction of Election, Harper testified thatHensarling's primary duty was to determine the accuracy of the sizes and classes ofpoles handled in the treating yard, receiving written shipping instructions which hetook to the yard and there pointed out the particular poles to be loaded on trucksand cars, kept a record and verified the count; that employees had been told thatHensarling was a foreman and to take orders from him; and, that Hensarling wasto check the crane operator's work with regard to quality and quantity of work,performance, and attitude. Harper stated, "It must necessarily be said that [Hen-sarling] does direct some of theoperations.The crane crew, of which Hensarling was a member, consisted of the cranechecker, crane operator, and four laborers and was under the supervision of Ship-ping and Inventory Clerk Joe Anthony, an admitted supervisor. Respondent con-tended that Hensarling was a nonsupervisory plant clerical employee.George A. Marshall, the crane operator, testified without contradiction, thatwhen loading black poles he received his instructions as to which poles to loadfrom either Anthony or Hensarling, whichever one was present and that Hensar-ling had sent him home before the end of his regular schedule. Marshall furtherstated that ". . . when [Hensarling] gets finished, he tells us that that will beall for the day, or that's all the work he has."Respondent introduced as its exhibit the time records of the crane crew for theweek of July 12 through 16. The daily time reports were signed by "Foreman J. J.Hensarling." Plant Superintendent Noel explained that although Hensarling signedthe timesheets as"foreman," he was merely the leaderman or checker for thecrew who only passed on instructions from Anthony and kept the record of hoursworked, there being no timeclock. Noel himself approved the time sheets for pay-mentto the employees. Noel further explained that Hensarling comes in an hourearly each day to clean the office, empty the waste baskets, and performsimilarfunctions.At various points in the record testimony was offered about meetings held ofRespondent's supervisors at which the Union and its organizingcampaign werethe subject. Nowhere does it appear that Hensarling was present at those super-visor meetings.On balance, I do not find that the evidence adduced in this proceeding supportstheRegional Director's decision. But for his statement that "[Hensarling] doesdirect some of the operations," Harper's description of Hensarling's duties is thatof a plant clerical. Marshall's testimony that he received directions from Hensarlingas to work he was to perform and when he was to gohome is not inconsistentwith Hensarling being no more than a leadman relaying orders from Anthony.Similarly,Hensarling signing the time records as "foreman" does not make himsuch.Keeping a record of hours is too ministerial a task to indicate supervisory"With respect to the matters on which the Board has denied review, the dental con-stitutes affirmance of the Regional Director's actions.Carolina Natural Gas Corporation,157 NLRB 67412Neither Respondent's request for review nor the Board's telegram of October 6 rulingthereon were offered in evidence. The facts as to the appeal and the Board's action werestated on the record by General Counsel without objection from Respondent. TEXASELECTRICCOOPERATIVES451status, the title is part of the printing on the form and he line on which hesigned is the only logical spot to do so. Finally,in evaluating Hensarling's role inRespondent's table of organization I find significant his exclusion from the super-visor'smeetings at which,umon strength was assessed and explanation given of therole supervisors were to play in opposition to the Union. Accordingly, I find thatGeneral Counsel has failed to prove that Hensarling has or exercises any of thespecific criteria of supervisory status set for the in Section 2(11) of the Act andshall include him in the bargaining unit.Schwob Manufacturing Company,129NLRB 815.b.The watchmenAlthough their status was not litigated in the representation proceeding and theirnames did not appear on the voter-eligibility list which Respondent prepared for theOctober 8 election, Respondent contends herein that Barclay, Walker, and Williamsare watchmen to be included in the unit rather than guards who were properlyexcluded.The employees in question patrol the premises to report on or prevent fires ifpossible. After normal quitting time for all employees, other than the treaters whowork around the clock, a fire is left burning in the incinerator to dispose of theshavings and other wood waste generatedby the plant's operations.Hennigan testi-fied that on one occasion, watchman Williams put out a fire burning around theedges of the incinerator.A watchman is on duty all night from 5 p.m. for a 14-hour shift, and fromnoon on Saturday until Monday morning. While on duty the watchmen makehourly rounds during which they register their passing at key stations on their route.Respondent's insurance requires that there be a watchman on duty at night. Otherthan the treaters there are no employees in the plant during most of the time thatthe watchmen are on duty.In past years two watchmen carried firearms but the incumbents do not. MelvinFaulk, who worked as a watchman during vacation, was given a key to the time-clock and told to make regular rounds but was not given a weapon. He was in-structed to watch for fires and to call the town fire department if one broke out.Additionally he was told to keep trespassers off Respondent's property and if theyrefused to leave at his request he was to call the sheriff. Hennigan recalledseeing awatchman no longer employed by Respondent stop people from coming on com-pany property one night about 12 midnight or I a.m.In the affidavit submitted by Respondent to the Appeal Tribunal in opposition toHennigan's application for unemployment insurance, it was the night watchmanwho was claimed to have reported Hennigan for drinking on the job.Two of the watchmen, Barclay and Williams, spend their entire workweek ontheir watching duties, while Walker spends about 30 hours per week on that taskand fills out the rest of his week working in the yard. Eugene Baker fills out thewatchmen's time reports, but they work under the supervision of Paul Noel, theplant superintendent.The recordestablishes that the watchmen are authorized to take personal actionto enforce company rules and have in fact exercised the authority. They are author-ized to call the sheriff or fire department if the situation arises; they are respon-sible for apprehending persons who are on company property without permissionand the uncontradicted evidence on the record is that on one occasion a watchmanbarred persons from coming on the premises after hours.As the watchmen areresponsible for enforcing Respondent's rules for the protection of its property, Ifind that they are guards within the meaning of the Act and shall exclude themfrom the unit.West Virginia Pulp and Paper Company (Hinde & Dauch Division,Detroit Plant),140 NLRB 1160, 1162-64.3.The cardsPursuant to subpena,Respondent furnished a list of employees as of July 15showing job classification for each. On this list of 43nameswere the five truck-drivers excluded from the unit in the Regional Director's Decision and the threewatchman whom I have found to be guards. Subtracting these from the list, 35names remain.However,Wayne Hennigan, who I have found was discriminatorilydischarged,must be added,resulting in a total of 36 employees in the unit on the 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDday the Union first demanded recognition. I find 28 of the authorization cards 13'introduced by General Counsel to be valid designations of the Union as bargainingrepresentative executed prior to July 15, the date of the Union's first demand.14Thus, at all times material the Union represented a clear majority of the employeesin the unit.Of the 28 valid designations, 9 were acknowledged by the signers. These wereElisha Adams, Jr., Nathanial Ashworth, Herman Dean, Melvin Faulk, Willie Limb-rick,George A. Marshall, Jessie Lee Shaw, Watson T. Thomas,andWayne Hen-nigan.In addition to the 28,Edgar Hadnot,who signed his card on July 19, identi-fied his authorization. Each of these employees gave testimony manifesting clearintent to designate the Union.Wayne Hennigan credibly testified to having witnessed the signatures of RayBeatty,Hubert Fowler, Eddie Gilbert, James Stanley,and O. K.Wysinger.Inaddition,Hennigan identified the cards ofJ.E. ChristianandMarvin Whineryashaving been returned to him by the signers after execution.GeorgeMarshall credibly testified to having been present and witnessed thesigning of union authorization cards byWade Diggles, Ella Horn, Jr., AndrewJohnson, John L. Lummus, Maurice Reid, William Runnels, Jr., James Spikes,andJessieL.Williams.As to the signatures of Runnels and Williams, Marshall wasable to refresh his recollection of having been present at their signing by examin-ing his own countersignature on the back of the cards. In addition, Marshallidentified the cards of C.L.KenebrewandMarvinSimmons as having beenreturned to him by the signers. By his own admission Marshall was almost totallyunable to recall dates. Marshall candidly stated that he could not positively iden-tify certain cards and I rejected the offer of those designations based on hisimprecise recollection. However, I note that Adams and Ashworth in the course ofidentifying their cards, corroboratedMarshall's testimony that he had received thecards back from them.Two cards were offered forU. Z. Kenebrew.The first, signed but otherwiseblank, the second complete and dated July 19. Marshall testified to having wit-nessed Kenebrew sign the otherwise blank card at the same time as Andrew John-son and Earnest Kenebrew signed their own cards dated July 13. The second card'was authenticated by union representative Shirley, who testified that Kenebrewacknowledged his signature on the blank card and then signed the second card afterShirley filled in the body. I find that U. Z. Kenebrew's first card was a valid'designation of the Union as of July 13.15I rejected the card ofVan Dubosewhen Marshall could not recall how thesigned card came to him, stated that he had not seen Dubose sign the card andwas only sure that he had given Dubose a blank card. The card was subsequentlyreoffered after Elisha Adams testified that Dubose signed in Adams' presence atthe same time Adams signed his own card. At that time I again rejected Dubose'scard.On reviewing Adams' testimony, noting Adams' credible account of witness-ing Dubose signing in the context of the active organizing among the employees, Inow accept Dubose's card as a valid designation of the Union.Respondent raised certain general objections to all of the cards. First, Respond-ent argued that no showing had been made of a lack of coercion in solicitation ofthe cards and sought to place the burden of showing an absence of coercion on theGeneral Counsel because of his greater ability to gather evidence. Contrary to"The cards are beaded "AUTHORIZATION CARD" and contain the following lan-guage above the spaces calling for information from the employee and his signature :I hereby authorize the UNITED BROTHERHOOD OF CARPENTERS AND JOIN-ERS OF AMERICA to act as my collective bargaining agent in dealing with my em-ployer in regard to wages, hours and other conditions of employment, and inproceedings before the NLRB and other governmental agencies. All previous authoriza-tions made by me are revoked.Nowhere on the card or in the record does it appear that the employees were induced tosign these cards to support a union-filed petition for election. I find the cards are an un-ambiguous designation of the Union to act as bargaining agent SeeN.L.R.B. v.PetersonBrothers,Inc.,342 F.2d 331(C.A. 5).14The cards of S. E. Simmons and Charles J. Hammonds are not included as these em-ployees do not appear on the employment list as ofJuly15, having apparently terminatedtheir employment prior to that date.15Conrei, Inc, d/b/a Great Scot Supee Market,156 NLRB 592. TEXAS ELECTRIC COOPERATIVES453Respondent, the better rule would be and is that the burden of going forward withthe evidence falls on Respondent and requires it to show the fact of coercionrather than to charge General Counsel with the duty of proving the negative. 1Jones,Evidence§ 208 (5th ed. 1958);Sheffer Corporation,158 NLRB 148, foot-note 2. In any event; other than the suggestion of coercion in questions asked byRespondent's counsel and their arguments in support of the relevancy of the lineof questioning, the record is devoid of any evidence supporting even an arguablequestion of undue influence in the solicitation of the cards. SeeN.L.R.B. v. GreatAtlantic and Pacific Tea Company, Inc.,346 F.2d 936 (C.A. 5). Moreover, at theclose of the General Counsel's case on February 4, 1966, immediately before thehearing went into recess for 5 days, Respondent was permitted to take the duplicateexhibit photocopies of the cards. The following Thursday, Respondent returned theduplicate cards without a further word being said by it in challenge to the authen-ticity of the cards or on the issue of coercion. SeeIrving Taitel, Ruth Taitel andJerome Taitel, d/b/a I. Taitel and, Son, a partnership,119 NLRB 910, 912. Fi-nally, Beatty, the one employee witness called thereafter by Respondent, concededthe authenticity of his card solicited by Hennigan. Accordingly, I find the evidenceinsufficient to establish that any threats or coercion were used to induce employeesto sign authorization cards.Purity Food Stores, Inc.,150 NLRB 152.Second, Respondent challenges certain of the cards because the signers wereuncertain of the identity of the union they had authorized to represent them. How-ever, in the absence of evidence to indicate the presence of any competing unionattempting to secure their allegiance, no basis exists for a finding that the employeeshad designated the Union in error. Cf.International Brotherhood of ElectricalWorkers, Local Number 59 (Anderson Company Electrical Service),135 NLRB504, 505.Finally,Respondent objected to the receipt of certain of the cards arguing itappeared that the purported signers "are or may be illiterate and unable to read andunderstand the card....The testimony of the employees who were or appearedto be illiterate made clear their full awareness that by their cards they designatedthe Union to represent them and indeed,several in this group had sought out thesolicitors to secure the cards. Accordingly, I find no merit to this objection toreceipt of the cards.General Steel Products, Inc.,157 NLRB 636.4.Conclusions and findingsAlthough Respondent stated in its petition for election that July 15 and 17 werethe days on which the Union demanded recognition it now contends that the properdates should be July 16 and 19,the days on which the demand was communicatedto an authorized official of the Company.In view of Shirley's failure in his con-versation with Noel on July 15 to spell out the unit in which recognition was sought,I do not find this otherwise sufficient demand 16 to be one which raises a duty tobargain.However,Shirley's letter of July 16,received by Division Manager Harperat 10 a.m. in the morning ofJuly 15was a sufficient demand.I am at a loss tounderstand Respondent's urging that Harper did not have authority to reply to theUnion'sdemand when it was Harper who signed Respondent's letter of July 20refusing to grant recognition.17 In any event, shortly after receipt of Shirley's letteron July 16, Harper communicated its contents to General Manager Cobb,concededby Respondent to have sufficient power to act thereon.The only yardstick in the record against which the valid authorization cards canbe measured to determine the Union's majority status is the list of employees as ofJuly 15. I have found that on that day there were 36 employees in the unit foundappropriate. I also have found that prior to that date 28 of those employees hadsigned valid,unambiguous authorization cards designating the Union as theircollective-bargaining agent. I find, therefore, that at all times on and after July 15,the Union was designated as the collective-bargaining representative by a majority ofRespondent's employees in an appropriate unit.D. The events following the Union's demandAs noted, after Harper picked up Shirley's letter at the post office on July 16, hecalled General Manager Cobb in Austin. Cobb instructed Harper not to attempt a11hf Benevento Sand & GravelCo.,131 NLRB358, 367.17SkylineHomes, Inc. v. N.L.R.B.,323 F.2d 642, 648(CA. 5), cert. denied,376 U.S. 909. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDreply and schedule a meeting for that evening in Jasper, to be attended by Harper,his supervisors, Cobb, and Company Counsel Hunter, who would travel from Austinto attend. When Shirley spoke to Harper that afternoon, Harper disavowed authorityto answer the Union's demand and told Shirley the answer would have to comefrom Cobb. Harper not only untruthfully told Shirley that Cobb was unavailable,he also failed to advise Shirley that his demand would be considered at a meetingof company officials that evening.1.Surveillance on the highwayThat afternoon Joe Anthony, an admitted supervisor, spotted Shirley waiting out-side the plant to contact employees as they left work for the day. Anthony droveback into the plant and as the employees drove out, Anthony and Martin Lacy,Eugene Baker, and Paul Noel fell into the line of traffic and followed Shirley, slow-ing down when he slowed down, turning when he turned, and stopping when hestopped.As a result Shirley did not speak to any employees that afternoon. InShirley'swords, "I didn't have much luck there." Employee Jessie Lee Shaw cor-roborated the foregoing account but placed the date as 1 week later. Anthonyadmitted the incident, saying, "I wouldn't say we went much out of our way to getbehind him, but we were behind him." I find that by this conduct Anthony and theother named supervisors engaged in unlawful surveillance of the Union's repre-sentative and the employees and interfered with protected activity.2.Respondent prepares to refuse recognition and petitions for an electionFriday evening, Cobb and Attorney Hunter held their meeting with Harper andthe supervisors. Harper testified that the supervisors were asked to tell what theyknew of the Union's campaign and of employee discontent. An attempt was madeto determine which of the employees might be interested in the Union by goingover the payroll, name by name. The discussion revealed that some supervisors hadengaged in surveillance of Shirley and one had interrogated employees. "We wereadvised from that point on to not exercise any surveillance or enter into any dis-cussion with any of the employees," Harper testified. At the meeting, Harper alludedto the high percentage of Negroes, mostly uneducated, among Respondent's work-force and recalled that when he had been a member of the Union in 1948, it wasnot known to seek Negro members.Saturdaymorning, July 17, Respondent retained Floyd Addington, a localattorney and district attorney for Jasper County. At a meeting with Cobb, Hunter,and Harper, Addington was brought up to date on previous discussions. Addingtontestified that he noted Shirley's exclusion of truckdrivers in his demand and com-'mented that Shirley had included them in his demand to the Visador Co 18 Headded that Shirley had claimed to represent a majority of Visador's employees buthad failed of proof. The composition of Respondent's work force was discussedand Addington was told that over half were Negro and a large majority of allemployees were illiterate or close to being illiterate. Hunter brought up the Union'sreputation of being a white man's union. Addington did not know this in hisrepresentation of Visador, Addington had come in contact with Negroes who hadindicated affiliation with the Union and he knew that one of the discriminatees intheVisadorcase was a Negro. Further, Addington knew Shirley and knew thatShirley had obtained authorization cards from Negroes. After Hunter gave hisopinion about the Union and Negroes, Addington "told him I didn't know, that Iwasn't aware of it." Addington testified he was more concerned with the illiteracyof the employees than the race issue.Addington was told there had been some interrogation and some surveillance andthat instructions had been given to stop.Based on his experience with Shirley and the Union, Addington stated, he recom-mended that Respondent petition for an election. This suggestion shocked AttorneyHunter. No decision was reached that day but on Monday, July 19, Hunter agreedwith Addington's approach. Tuesday, July 20, Harper and Addington met in Hous-ton and filed Respondent's petition with the Board's Regional Office. The next day,Harper sent the letter which had been prepared by Addington, refusing to grantrecognition to the Union.On Friday, July 23, Addington met with Harper and the supervisors, for the pur-pose, he testified, of bringing them up to date on the union problem and to issue18The VisadorCo., 157 NLRB 1552. TEXAS ELECTRIC COOPERATIVES455instructions on what they were and were not to do. He told them not to discuss theUnion with employees and if one brought up the subject the supervisor was to sayhe was not permitted to talk about it. As well, he told Noel not to get involved inan antiunion petition circulated by maintenance man Parks.19Addington did not instruct the Company to disavow to the employees the inter-rogation and surveillance which had occurred and did not know of it having beendone.3.Additional acts of interrogation and surveillanceAssuming that on July 16 the supervisors were told to cease their interrogationand surveillance, their actions belie an understanding of the urgency of theirinstructions.JessieLee Shaw was late to work on Monday, July 19, because of a flat tire.After Supervisor Lacy suggested that Shaw should have called union representativeShirley for a ride to work, Lacy asked if Shaw had gone to the union meeting theprevious day. Shaw, who had attended, denied that he had gone.20The following day, July 20, Melvin Faulk was working with Supervisor EugeneBaker and employee Beatty boring poles. Baker pointed to George Marshall's cranecrew and said they would be sent home early. He then pointed to Faulk and saidhe had a good mind to send Faulk home as well because he was a union man.Beatty, called as a witness by Respondent, recalled Baker saying "there was a unionbunch yonder," as they worked boring poles, thus lending substantial support toFaulk's account. As noted, Baker did not testify.21Shirley held a union meeting at the American Legion Hall on Wednesday after-noon, July 21. The meeting started at 4 p.m. and ran until after 7 p.m. to accom-modate employees working overtime. About 15 employees attended and some stayedthe entire time. The Legion Hall is located on a dead-end road beyond which areseveral ball fields and tennis courts. Across the road and beyond a parking lot is thetown youth center. The parking lot is used as the turn-around point for those goingto the youth center or leaving the Legion Hall. The ball fields were not in use thatafternoon but Shirley had seen some youngsters go into the youth center. As themeeting was in progress several employees in the Hall saw Anthony and Lacydrive by slowly in the latter's car. Shirley, Hennigan, and James Stanley went outto the front steps of the Legion Hall and as the car made its turn around and passedthe youth center, Hennigan waved and Lacy threw up his hand in recognition.Lacy's car then made its way down the road. Shirley, Hennigan, Jessie Lee Shaw,Anthony, and Lacy all testified as to the incident. Other than Lacy stating that hestopped his car in front of the youth center there is no serious conflict as to thefacts of occurrence. The dispute goes to the purpose.Anthony testified that at about 4:30 p.m. he and Lacy drove to the youth centerto pick up Lacy's teenage son. As they drove up to the Legion Hall Shirley, Henni-gan, and Stanley were standing in front. They drove around to the youth centerand could see that the boy was not there because the front of the building is allglass.When they returned to the plant they informed Harper and Noel that therehad evidently been a union meeting. Harper told Lacy and Anthony not to go backto the area and if their children used the youth center to make other arrangementsfor their transportation. Lacy in substance corroborated Anthony's testimony butadded that he returned to the youth center despite Harper's injunction.22ibParks was found by the Regional Director to be in the unit, rejecting the Union's con-tention he was a supervisor General Counsel was permitted to introduce evidence of Parks'activities in circulating his petition subject to a motion to strike for failure to connectRespondent to thoseactivities.My review of therecorddisclosedno evidenceconnectingRespondent to Parks' activities. Accordingly I now sustain the motion to strike all suchtestimony.20Though Lacy testified he did not deny this incidenta Faulk testified to an incident involving cigarettes and Supervisor Baker. Though it isreferred to in General Counsel's Memorandum to the Trial Examiner the matter was notdeveloped on the record Accordingly, I have attached no weight to the incident.re I find that Lacy and Anthony drove by the American Legion Hall to spy on the unionmeeting.Aero Corporation,149 NLRB1283,1305. Their testimony lacked candor andneither impressed me as a crediblewitness. Moreover I note that as on July 16 when theypursued Shirley on the highway, Lacy and Anthony drove past the Legion Hall duringtheir regular working hours.Under all the circumstances, including my observation of thedemeanor of the witnesses, I do not creditLacy's and Anthony'stale of passing theunion meeting on their way to pick up Lacy's son. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDMelvin Faulk planned a party for Saturday night, July 24, to which he invitedEugene Baker, his long-time supervisor. Saturday afternoon Baker came to Faulk'shome and asked if Faulk had obtained the refreshments for the evening. Baker thenasked Faulk if he had changed his mind about the Union and urged Mrs. Faulkto talk sense to her husband. She replied that her husband had a mind of his own.Faulk testified that Baker then said to her he had a good mind to get out of hiscar and "kick your butt." Baker warned that if the plant went union the paid holi-days,Christmas bonuses, and "stuff like that" would be cut out. The Companywould shut down before they went union, Baker warned.23I find that by these acts of interrogation, threats of economic reprisal, solicitationofwithdrawal of union support and surveillance Respondent violated Section8(a)(1) of the Act.4.The demotion of Melvin Faulka.The factsMelvin Faulk was hired by Respondent in 1964 as a maintenance man at $1.25per hour. Sometime in April he was assigned to operate the dinky (diesel locomo-tive)atwhich time Baker said the job paid more than maintenance work. Theprevious dinky driver had been paid $1.35 per hour.During the vacation Baker interrogated Faulk in the shower-room incident.24Monday morning, July 12, Baker first asked if Faulk had signed a union card andwhen Faulk admitted that he had, told him he should not have done so. The sameafternoon Baker told Faulk again he should not have signed a union authorizationtowhich Faulk replied, "Well, Mr. Baker, what's done is just done done. I can'tundo it."On July 20, Baker pointed to Faulk and said he had a good mind to send himhome early because he was a union man.Faulk's hourly wage was raised to $1.35 per hour effective the second half ofJuly, after Faulk had been the dinky driver for about 3 months. Baker spoke toFaulk at the time saying, "That union, you ought to forget about that union, I'mgiving you this raise " Faulk replied he had signed a union card and was not back-ing out now. Faulk's pay for the second half of July was $1.35 per hour.Baker informed Faulk on Friday, July 23, that the dinky operation would betransferred the followingMonday, July 26, from Baker's supervision to that ofMartin Lacy, the pole yard supervisor.The next day Baker called at Faulk's home, once again asked him to withdrawfrom the Union, and threatened economic reprisal if the Union were successful.Monday, Faulk came under Lacy's supervision.Becauseof a headache Faulkdid not return to the plant after going home for lunch on Wednesday, July 28. Heasked his son to telephone the plant from a neighbor's phone and inform Lacy thathe would not return that afternoon. Thereafter, his son told Faulk he had spokenas directed to Lacy who said it was all right.On reporting for work Thursday morning, July 29, Faulk discovered another manoperating the dinky. Lacy assigned Faulk to collecting sawdust, pole ends, and otherrubbish which he took by wheelbarrow to the furnace for burning.The paycheck Faulk received on August 16 was calculated at $1.25 per hour.He went to Lacy 2 or 3 days later to say he was thinking of quitting. Lacy urgedhim not to and after a night's reflection Faulk decided to stick it out.25 Faulk filedhis charge on August 19, in Case 21-CA-2137, alleging his demotion was an unfairlabor practice.Lacy testified that the dinky driver had to be dependable, being called out onoccasion at night to pull loads from the treating cylinders. Faulk began to be late,some days he didn't show up at all and would call in and give all kinds of excuses.Finally, Lacy told Faulk someone more dependable would be put on the job thenext time he was late or absent. Accordingly, the next time Faulk wasn't there,Lacy transferred him to "driving the wheelbarrow."23This account is based on the uncontradicted testimony of Faulk. While Baker wasinvited to a party to be held Saturday night, his afternoon visit was not initiated by Faulk.I find that Baker utilized the pretext of checking on party arrangements to try onceagain to secure Faulk's withdrawal from the Union and tothreaten economic reprisals inthe event of a union victory.24 See section III, B 3,supra.25To thispoint the narrative is based onFaulk's uncontradictedtestimony, which Icredit. TEXAS ELECTRIC COOPERATIVES457Plant Superintendent Noel testified in support of Lacy. Noel stated that on morethan one occasion-he couldn't be sure exactly how many-Lacy had called to hisattention the fact that Faulk was absent or late and noted as well Faulk's inabilityto work on some days. It seemed that Faulk was in a cloud, did not functionproperly or understand instructions. However, Noel said, Faulk was capable of beinga good hand when he applied himself. Finally, Lacy informed Noel one day thatFaulk had not come into work that morning despite a warning he would be removedfrom the dinky the next time he was absent or late without a reasonable excuse.Accordingly, Noel approved Lacy's assignment of a new driver to the dinky. Noeldenied there had been any discussion of Faulk's union activity. He acknowledgedthat Faulk had operated the dinky for a longer period under Baker than Lacy andhad received a 10-cent raise while working under Baker.b.Analysis and findingsFaulk's demotion followed Baker's unremitting and unsuccessful campaign tobring about a switch in his allegiance. Baker repeatedly questioned and warnedFaulk about his union adherence. When finally giving a long-promised and long-delayed wage increase, Baker coupled the grant with a renewed suggestion thatFaulk abandon the Union. He asked Mrs. Faulk to talk sense to her husband andwhen she refused, threatened economicreprisalshould the Union succeed. Despiteall this effort, Faulk insisted that "what's done is just done done." Thereafter, Faulkwas transferred to Lacy's supervision and was shortly demoted to a menial job.Thus, I find that General Counsel has proveda prima faciecase of demotion fordiscriminatoryreasons.The explanation offered by Lacy and Noel is just incredible. Effective Monday,July 26, Faulk came under Lacy's supervision. He worked for Lacy 3 days and wasdemoted on Thursday, the fourth day. Yet, it is Lacy's testimony that Faulk "gotwhere in the morning sometimes he was late getting out, and it got to where somedays he wouldn't even show up at all, he would call in and give all kinds ofexcuses." And Noel would have us believe that on more than one occasion Lacyhad complained to him of Faulk's absences, lateness, and on some days his inabilityto properly perform his job. All in 3 days. I note that Respondent offered no evi-dence of Faulk.being absent or late on either July 26 or 27 and thus there appearsto be no basis for Lacy having issued the warning to Faulk it is claimed precededthe demotion. Moreover, no evidence was offered that Baker had found Faulk want-ing in his job performance and in fact had given Faulk a wage increase shortlybefore the transfer of the dinky operation to Lacy's supervision. Cf.DavidW.Onan, et al., d/b/a D. W. Onan & Sons v. N.L.R.B.,139 F.2d 728, 730 (C.A. 8).As with Noel's account of Hennigan's shortcomings, Faulk's asserted derelictionsare bigger than life, vague, and painted with a broad brush. As noted, I found thatLacy's testimony lacked candor. On my observation of their demeanor while testify-ing and the inherent falsity of their testimony, I discredit Lacy and Noel. Accord-ingly, I find that Respondent demoted Faulk on July 29 because of his union adher-ence and thereby violated Section 8(a)(3) and (1) of the Act.c.Faulk voluntarily leaves RespondentIn September Faulk decided to give up his job with Respondent. He so notifiedthe Company and asked that his final paycheck be ready for him to pick up thefollowing Saturday.At the hearing herein General Counsel amended the complaint in Case 23-CA-2194 to allege that on September 25, Division Manager Harper violated Section8(a)(1) by threatening to withhold Faulk's check and to blackball him from futureemployment because ofhis unionactivities.When Faulk came to Harper's office on September 25, to pick up his final check,Harper first asked that he sign claim forms covering his own and his son's recenthospitalizations. Faulk testified that Harper then produced another form and asked,"Melvin, don't you want to sign this other paper for the lawsuit." Faulk refusedand Harper went on, "Well, Melvin, I could make it light for you on your next jobif you wereto sign it."Faulk still refusedand assertsthat Harper threatened to holdthe paycheck and fire Faulk for notsigning.Shortly thereafter, Faulk left with hischeck and withouthaving signedthe document.Harper identified the form which stated only that Faulkhad resigned of his ownfreewill.The prepared form, which Respondent started using after the Union'sorganizing campaign began,had space for the supervisor's signature.In Faulk's 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase a line had been drawn in ink for his signature.Harper denied threatening towithhold the check if Faulk refused to sign. He did tell Faulk that a signed state-ment saying he had voluntarily quit would help Respondent in making a recom-mendation if ever called upon by another employer.Had Faulk signed the form he would have been acknowledging no more than thetruth I draw no inference adverse to Respondent from its inauguration of the formafter appearance of the Union and the added feature in Faulk's case that he wasasked to sign. In view of the two unfair labor practices already filed againstRespondent,the form and the request that Faulk sign appear to be no more thana commonsense,protectivemeasure against a misinterpretation of Faulk's termina-tion.Considering the innocuous nature of the document and his having received hischeck with no further to-do, I do not credit Faulk's recollection of the exit inter-view. Accordingly,I shall recommend dismissal of this allegation of the complaint.5.Preelection interrogation,threats, and promisesHearing was held on Respondent'spetition for election on August 5. TheDecision and Direction of Election issued on September 8 and the election was con-ducted on October 8.Watson Thomas testified to a conversation in August with Plant SuperintendentNoel while they were working together.Noel first asked how Thomas and Mr.Shirley were.When Thomas said they were fine, Noel asked if very many employeeshad been to the union meeting, and Thomas told him not many had attended. Noelexpressed wonder, to which Thomas replied he didn'tknow why but "they mighthave been scared." A short while later Noel added,"Pop, you ain't going to letthat old man mess you up, are you?"Thomas opined he was "getting too old nowto get messed up." Noel recalled working with Thomas in the yard during August.However Noel was sure there had been no discussion concerning the Union or itseffect on Thomas.I found Thomas to be a credible witness whereas,as noted, Noeldid not impress me as a reliable witness. I find that the conversation took place astestified to by Thomas.Herman Dean testified that several weeks before the election Noel asked him howthe employees were coming with their union. Dean denied knowledge and thenNoel jokinglysaid the Union would be hard on him because he would have to stayin his office and not get any sunshine or exercise in the yard.Noel added that theemployees could vote any way they pleased.This account is based on Dean's uncon-tradicted testimony,which I credit. Though Noel testified,he did not contraveneDean. Despite Noel having concluded his conversation with Dean in a jocular man-ner, I find this did not exculpate his otherwise unlawful interrogation.Approximately 1 week before the election,Addington met with the supervisorsand instructed Lacy and Noel to speak to each of the employees urging them tovote in the election. He testified they were told not to ask the employees how theywere planning to vote.Lacy approached Herman Dean and asked how the "boys"were doing with theUnion. Dean denied knowledge.Lacythen said, "I got one or two of these hardheads, I just don't understand them.I just don't understand his ways." Lacy askedDean to talk to these employees whom he identified as Edgar Hadnot and "Bou-quet."Dean said he would try.Several days later when Lacy asked if Dean hadbeen able to handle the "boys," Dean put him off by saying he had not had time.Lacy denied that he interrogated any employee as to how he was going to vote.Edgar Hadnot testified that he came to Lacy several days before the election tofill in an insurance claim form.Lacy asked what did Hadnot"think about it." Had-not replied that he did not know,he just wanted more money and"if it pass itwill be all right and if it didn't,all right."Lacy then told Hadnot he was up for apusher's job and if the Union was defeated,he would probably get the job. Respond-ent challenged Hadnot's credibility on the basis of his admitting to convictions onthree counts of burglary and by offering into evidence certified copies of four con-victions.Lacy explained the offer to Hadnot on the grounds he "was the only manthat I had had since I had been in Jasper that I could tell what I wanted done earlyin the morning and not have to follow him through the rest of the day"Lacy admitted telling Hadnot that after "this was all settled and over"Respondentmight do something, such as make him a leaderman, but that nothing could bedone now because it might be considered a bribe. Hadnot thereafter served as theUnion's observer at the October 8 election.Ifind that any damage to Hadnot'scredibility flowing from his felony convictions is more than offset by Lacy's lavish TEXAS ELECTRIC COOPERATIVES459praise of his dependability. In any event, from my observation of his demeanorwhile testifying, I would credit Hadnot over Lacy when the latter's credibility ismeasured against the same yardstick. I find that Hadnot could reasonably haveconcluded that Lacy was referring to the Union when he asked what Hadnot thoughtabout "it."Stewart & Stevenson Services, Inc.,133 NLRB 1152. I find further thatLacy's offer of a probable leaderman job in the event of the Union's defeat was anunlawful promise of benefit.Lacy's offer of a probable leaderman's job to "hard-head" Hadnot, lends sub-stantial support to Dean's claim that Lacy asked him to talk to Hadnot and "Bou-quet." I find that in the circumstances Dean reasonably understood Lacy as askinghim to speak to the employees in opposition to the Union,Steward & StevensonServices, Inc., supra. Ifind further that Lacy's recruiting of Dean to speak to the"hard heads" was, in the circumstances, more than a mere request, in effect direct-ing or instructing him to participate in Respondent's antiunion campaign. S.& H.Grossinger's Inc.,156 NLRB 233.JessieLee Shaw credibly testified that the day before the election Lacy firstreminded him that the election would be held the next day and then asked, "Well,which one you going to vote for?" Shaw avoided the question by stating he wouldvote for the best one.I find that by these acts of interrogation, threats, offer of benefit conditioned ondefeat of the Union, and recruitment of an employee to participate in its antiunioncampaign, Respondent violated Section 8(a)(1) of the Act.6.Harper's preelection speechOn October 7, the day before the election, Division Manager Harper addressedthe assembled employees. This speech was the subject of an Objection to Electionfiled by the Union, which, with others,26 was consolidated for hearing with the com-plaint proceedings. The speech itself was alleged to violate Section8(a)(1) in anamendmentmade at the hearing to the complaint in Case 23-CA-2194.27Employees Dean, Hadnot, Thomas, and Shaw all testifiedconcerningthe speech.Their testimony was more in the nature of their impressions, rather than a reporton what Harper said. However, a transcript, taken from a tape recording madewhile the speech was delivered, was introduced. The speech runs 18 pagesand willnot be reproduced herein.The thrust of Harper's speech was that the total compensation package receivedby the employees was greater than that enjoyed by others working for employersunder contract to the Union. Harper referred to statistics compiled by the SouthernPressure Treaters Association and to conditions of employment spelled out in acontract the Union had negotiated with a plant in the same industry some 60 milesfrom Respondent. In summarizing and comparing the dollar value of the fringebenefits enjoyed by Respondent's employees as against those of the unionizedemployer, Harper referred to the lesser amount received by the latter's employeesas money they had "lost."After his lengthy analysis of the fringe benefits, just before concluding, Harperdigressed saying.A few more little things we would like to bring to your attention. Youremember back last Wednesday, on the 29th, when there wasn't any poles forthe machine? What day was it this week that we didn't run any poles? OnMonday. What happened? We found work for everybody at the pole yard.They didn't have to go home that day.Now, we are wondering if a contract could be made, it would permit you towork at other jobs. Now, we know definitely that if a contract is agreed uponthat has job classification and job descriptions in it, where you are assigned toone particular job, that that couldn't have happened. Now, if you recall, thishappened several times other than just last week and this week, too.Now here is some things that the union can do for you. It can charge youa membership fee. It can and will charge you monthly dues. It can promise26 Seeinfrasection IV, Report on Objections.27The amendment, read into the record by General Counsel, alleges :On or about October 7, 1965, Respondent's manager Jess Harper, at a meeting ofvirtually all of Respondent's employees threatened employees with the loss of work andwages in the event that a majority of them voted in favor of the union. 460DECISIONSOF NATIONALLABOR RELATIONS BOARDyou almost anything. It can create unrest and ill will. It can-cause you to losecommunication, and if the contract should include job classification it couldcause many of you to lose some hours that you are now making when yourun out of one particular job, maybe couldn't put you on cutting grass orsomething of that kind.I do not find that Harper's characterization of the unfavorable earnings of theunionized workers as money "lost" was a threat that Respondent's employeeswould lose wages in the event of a union victory. However, I find that the quotedparagraphs, in the context of Respondent's antiunion campaign,28 unmistakablyinformed the employees that in the event the Union won the election the workingconditions would be different and worse for them. It implied that the employeeswould be sent home when poles were not available for treating rather than be givenother work as at present. By threatening that if the Union won the electionemployees would be laid off if poles were not available for treating, Respondentinterfered with, restrained, and coerced the employees inviolation of Section 8(a)(1). Harvey Aluminum (Incorporated),156 NLRB 1353.E. Conclusions conceiving Respondent's refusal to iecognizeand bargain with the UnionI have heretofore found that on July 16 the Union unequivocally demanded rec-ognition in a unit appropriate for the purposes of collective bargaining. I havefurther found that on that day the Union represented a clear majority of theemployees in the unit who had signed unambiguous authorizations to it to act astheir bargaining agent. Thereafter, Respondent petitioned for a representation elec-tion.However, Respondent as well engaged in surveillance of the Union's organizerand the protected activities of its employees; coercively interrogated employeesabout their own and the union activities of other employees; made promises ofbenefit if the Union was defeated; demoted Melvin Faulk because of his stubbornrefusal to abandon the Union; solicited an employee to participate in Respondent'santiunion campaign; and, in a speech to the assembled employees threatened lessfavorable employment conditions should the union triumph. Under all the circum-stances, I conclude that Respondent's unlawful course of conduct belies its assertedgood-faith doubt of the Union's majority status in an appropriate unit. I find thatRespondent refused recognition and thereby violated Section 8(a)(5) and (1) oftheAct, because of its "desire to gain time and to take action to dissipate theUnion's majority."N.L.R.B. v. Joy Silk Mills, Inc.,185 F.2d 732, 741 (C.A.D.C.),cert. denied, 341 U.S. 914;SkylineHomes, Inc. v. N.L.R.B.,323 F.2d 642, 649(C.A. 5), cert. denied, 376 U.S. 909.In these circumstances, the appropriate remedy to cure the mischief caused byRespondent's actions previously stated, is an order requiring Respondent to bargainwith the Union.Bernel Foam Products Co., Inc.,146 NLRB 1277;Engineers &Fabricators, Inc.,156 NLRB 919 (TXD).29I find no merit in Respondent's contentions that its good faith is evidenced bythe instructions issued to the supervisors to refrain from further acts of interroga-tion or surveillance; by its belief that Shirley's exclusion of the drivers from theunit sought from Respondent while such employees were included in the demandto the Visador Company, made the unit requested inappropriate, and, by its beliefthat the Union is a "white man's union" and therefore could not have secured theallegiance of a majority of the employees.Assuming the supervisors were in fact instructed to cease their surveillance, inter-rogation, and conduct otherwise interfering with the employees' protected activities,there is no showing the instructions were communicated to the employees. "[S]uchinstructions are of no avail to relieve an employer from imputed liability for state-ments made by supervisors unless the instructions are also communicated to theemployees."N.L.R.B. v. Ace Comb Co.,342 F.2d 841, 844 (C.A. 8). "It is what^ "The natureof the materials is, of course, relevant as an attribute of the defendant'sconduct, but the materials are thua placed in context from which they draw color andcharacter. A wholly different result might be reached in a different setting "Roth V. UnitedStates,354 U.S. 476, 495.ColsonCorpv 1L R B ,347 F 2d 12'8 (C A. 8), cert.denied,382 U S. 904 ;Irving Air Chute Co. v N.L.R.B,350 F.2d 176 (CA2) , International Union of Electrical,Radio andMachine Workers v N.L.R B (S N.C. MfgCo ), 352 F 2d 361 (CAD C ), certdenied, 382U.S. 902,N.L R.B. v. Frank C. Varney Co., Inc359 F.2d 774 (C A. 3). TEXAS ELECTRIC COOPERATIVES461[the supervisor] said or did, not what he was told to say, do, or not say or do, thatcounts."Hendrix Manufacturing Company, Inc., v. N.L.R.B.,321 F.2d 100, 104(C.A. 5). Moreover, I note Addington's testimony that he did not instruct theCompany to disavow to the employees the unlawful acts that had already occurrednor did he know of such a disavowal being issued.As to Respondent's reliance on its asserted belief that the Union did not seekNegro members, Addington, its attorney, testified that of his personal knowledgethe Union had secured authorizations from Negro employees of the Visador Com-pany, also located in Jasper.30I believe the evidence establishes beyond peradventure of a doubt that Respond-ent's rejection of the Union's demand was motivated by a desire to gain time toundermine its position and not by a good-faith doubt as to the appropriateness ofthe unit sought. It is unnecessary therefore to do more than note that an employerwho rejects the bargaining unit claimed as appropriate by the union does so at hisperil.Tom Thumb Stores, Inc.,123 NLRB 833, 834-835.31 .F. Post election conductOf the approximately 28 eligible voters in the October 8 election, 20 cast ballotsagainst and 6 voted for the Union. The Union filed timely objections to the con-duct of the election. The Regional Director's Supplemental Decision and OrderConsolidating Cases, in which he referred certain objections for hearing before aTrial Examiner, issued on December 17.-While the Objections to Election were thus pending, in January 1966, Respond-ent changed from a bimonthly payroll period to a weekly basis. No increase ordecrease in wages was involved in the change. At the hearing before me GeneralCounsel amended the complaint in Case 23-CA-2194 to allege that this change inbenefit constituted a violation of Section8(a)(1) 32Under Board law the violationisclear.The grant of benefit while objections toan election are pending violates Section 8(a)(1).Ambox, Incorporated,146 NLRB1520, 1521, enfd. as modified, 357 F.2d 138 (C.A. 5). The change in pay periodsis a grant of benefit.American Sanitary Products Co., d/b/a American School Sup-ply Company,157 NLRB 437. Accordingly, I find that by making this change inpayroll periods when it did, Respondent violated Section 8(a)(1) of the Act.33IV.REPORT ON OBJECTIONSAs previously noted, the Regional Director, having found that certain objectionsfiled by the Union to the October 8 election raised substantially the same issues aswere raised by the allegations of the complaints herein, consolidated the representa-tion and complaint proceedings for the purposes of hearing, ruling, and decisionand ordered that Case 23-RM-159 be transferred to the Board. I have found thatRespondent, after filing its petition for election and prior to the October 8 election,interfered with, restrained, and coerced its employees in the exercise of their rightsto self-organization,in violation of Section 8(a)(1) (and in one instance Section8 (a) (3) ), by among other things; Lacy's and Anthony's surveillance of the Union'smeeting on July 21; Baker's attempt on July 24 to secure Faulk's withdrawal fromtheUnion and his threats of economic reprisal made at the same time; the dis-criminatory demotion of Melvin Faulk on July 29; Noel's interrogation of andthreat to Watson Thomas; Noel's interrogation of Herman Dean; Lacy's interroga-tion of Dean and his recruiting Dean to participate in the Company's antiunionao SeeUnited Marine Services,Case 21-CA-6435, TXD-(SF)-9-6G, 61 LRRM 1496.11 See P B4 S. Chemical Company, Inc.,148 NLRB 152, 153, footnote 132The amendment,read into the recordby General Counsel alleges :During the month of December 1965 or January 1966, the exact date being unknownto the Regional Director, Respondent interfered with, restrained, and coerced its em-ployees by its action of changing the method of wage payments from twice per monthto once per week, thus changing a term and condition of employment and conferringa benefit when the mattersraised InRepresentation Case No. 23-RM-159 had yet tobe adjudicated and disposed of.13Had GeneralCounsel,consistentwith the refusal-to-bargain allegationsof the com-plaint, alleged that the unilateral change in payroll periods violated Section 8(a)(5) aswell as Section 8(a) (1), I would have so found.Orange County Machine Works, 147NLRB 1004, 1006. 462DECISIONS OF NATIONALLABOR RELATIONS BOARDcampaign; Lacy's offer to Hadnot of a better job conditioned on defeat of theUnion; Lacy's interrogation of Shaw; and, Harper's preelection speech.I further find that Respondent, by the aforesaid conduct, prevented its employeesfrom freely exercising their choice in' the October 8 election.34 Accordingly, I rec-ommend that the election be set aside. In view of my further finding that sinceJuly 16, 1965, the Company, in violation of Section 8(a)(5), has failed and refused'to bargain with the Union, I further recommend that the petition in Case 23-RM-159 be dismissed on the ground that no question exists concerning representation.InternationalHod Carriers' Building and Common Laborers' Union of Aineiica,Local 840 (Blinne Constiuction Co.),135 NLRB 1153, 1166 footnote 24.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the interstate operations of Respondent, described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes obstructing commerce-and the free flow of commerce.VI.THE REMEDYHaving found that Respondent engaged in unfair labor practices in violation ofSection 8(a)(1), (3), and (5), I shall recommend that it cease and desist there-from and take certain affirmative action designed to effectuate the purposes of theAct.Ihave found that Respondent's discharge of William Wayne Hennigan and"demotion of Melvin Faulk violated Section 8(a)(3) and (1) of the Act. My Rec-ommended Order shall provide for Hennigan's reinstatement to his former or asubstantially equivalent position and that he be made whole for any loss of earn-ings (including lost fringe benefits and health insurance claims) suffered as a resultof the unlawful discharge, his backpay to be computed in the manner set forth in-F.W. Woolworth Company,90 NLRB 289, with interest thereto in the manner setforth inIsis Plumbing & Heating Co.,138 NLRB 716. In the case of Faulk, con-sidering his subsequent voluntary quit, Respondent shall make him whole for the-loss of earnings to the time he. quit, resulting from his unlawful demotion, with-interest added thereto in the manner set forth inIsisPlumbing & Heating Co.,supra.To remedy the company's violation of Section 8(a) (5) of the Act my Recom-mended Order shall require it to bargain upon request with the Union and to incor-porate any agreement reached in writing to be signed by the parties. In view ofmy conclusions herein, I shall recommend dismissal of the pending representation,proceeding, Case 23-RM-159.Respondent's unfair labor practices indicate an attitude of opposition to the pur-poses of the Act generally. Accordingly, a broad cease-and-desist order is necessary-and appropriate to effectuate the policies of the Act.As the employees are on a low level of literacy'and education, I shall also rec-ommend that in addition to posting the notice, Respondent shall read the notice tothe employees who shall be assembled 'together for that purpose. In view of thewidespread violations and the involvement and identification of all of Respondent'ssupervisors therein, the Regional Director or his representative shall be presentwhen the notice is so read.Upon the foregoing findings of fact and upon the entire record in this case, Imake the following:CONCLUSIONS OF LAW1.Texas Electric Cooperatives, Inc., Treating Division, Respondent herein, is anemployer engaged in commerce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3* In view of the above findings it is unnecessary for me to decide whether the Union'sobjection XV (going to Respondent's employment of Floyd Addington,then district attor-ney for JasperCounty asits counselfor the representationproceeding),furnishes adds-tional ground for, or in itself justifies,setting aside the October 8 election. TEXAS ELECTRIC COOPERATIVES4633.By engaging in certain described conduct referred to hereinabove, in sectionIII hereof, Respondent interfered with, restrained, and coerced its employees in theexercise of rights guaranteed to them by Section 7 of the Act, and thereby engagedin, and is engaging in, unfair labor practices within the meaning of Section 8 (a) (1)of the Act.4.By engaging in the conduct described in section III, B, 4 and section III, D, 4above, Respondent discriminated against employees in regard to their hire and ten-ure of employment, and terms and conditions thereof, in order to discourage mem-bership in the Union, and thereby engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(3) and (1) of the Act.5.All production and maintenance employees, including the truck maintenanceleaderman, the maintenance' leaderman, and the crane checker, at the Company'sJasper, Texas, plant, excluding office clerical employees, professional employees,truckdrivers, the shipping and inventory clerk, the pole buyer, guards, and super-visors as defined in the Act, constitute a unit appropriate for the purpose of col-lective bargaining within the meaning of Section 9(b) of the Act.6.On and at all times since July 15, 1965, the Union has been the exclusive bar-gaining representative of the employees in the aforesaid collective-bargaining unit.7.By refusing on and after July 16, 1965, to recognize and bargain collectivelywith the Union, as the exclusive bargaining representative of the employees in anappropriate bargaining unit, Respondent engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(5) and (1) of the Act.8.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.9.The Respondent has not committed other unfair labor practices as alleged inthe complaints.RECOMMENDED ORDERThe Respondent, Texas ElectricCooperatives,Inc., Treating Division,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Coercivelyquestioning its employees concerning their union membership,activities,and desires;engaging in surveillanceof theprotected activities of itsemployees or creating the impression of surveillance;recruiting employees to par-ticipate in its antiunion campaign;promising benefit to employees conditioned uponrejection of the Union;threatening loss of benefit or the imposition of economicreprisal in the event of union success;or in any other manner interfering with,restraining,or coercing employees in the exercise of rights guaranteedby the Act.(b)Refusing to recognize and bargaincollectively 'withUnited Brotherhood ofCarpentersand Joinersof America, AFL-CIO,as the exclusive bargaining repre-sentative of the employees in the appropriate unit set forth in the conclusions oflaw above.(c)Discouragingmembership in UnitedBrotherhood of Carpenters and Joinersof America,AFL-CIO; or any otherlabor organization,by discharging,demoting,or in any other manner discriminating against employees in 'regard to their hire ortenure of employmentor any termor condition of employment.2.Take the followingaffirmative actionwhichit is found will effectuate thepoliciesof the Act:(a)Upon request,recognize and bargaincollectively with United Brotherhood ofCarpenters and Joinersof America, AFL-CIO,'as the exclusive representative ofthe employees in the appropriate unit set forth in the conclusions of law above.(b)Offer to WilliamWayneHennigan immediate and full reinstatement to hisformer or substantially equivalent position,without prejudice to his seniority andotherrights and privileges,and make him and MelvinFaulk wholefor any loss ofwages which they may have suffered as a result of its discrimination against them,in the manner provided in the section hereof entitled"The Remedy."(c)NotifyWilliam Wayne Hennigan if presently serving in the Armed Forces oftheUnitedStates ofhis rightto full reinstatement upon applicaion in accordancewith the SelectiveService Actand theUniversalMilitary Trainingand Service Act,as amended,after his discharge fromthe Armed Forces.(d) Preserve and,upon request,make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports,and all other records necessary to analyze theamounts of backpay due. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) Post at its Jasper, Texas, plant, copies of the attached notice marked"Appendix A"35 Copies of said notice, to be furnished by the Regional DirectorforRegion 23, after being duly signed by an authorized representative of theRespondent, shall be posted by Respondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said notices are not altered,defaced, or covered by any other material. The said notice shall also be read byRespondent to the assembled employees at which time the Regional Director or hisrepresentative shall be present.(f)Notify the Regional Director for Region 23, in writing, within 20 days fromthe receipt of this Decision, what steps it has taken to comply herewith.36IT IS FURTHER ORDERED that the complaints be dismissed insofar as they allegeunfair labor practices not specifically found herein.as In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice In the further event that the Board's Order is enforcedby a decree of a United States Court of Alipeals, the words "a Decree of the United 'StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order"10 In the event that this Recommended Order Is adopted by the Board, this provisionthe date of this Order, what steps the Respondent has taken to comply herewith"APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT ask our employees about their union membership, activities,or desire in order to force them to give up the Union.WE WILL NOT ask any employee to do missionary work among otheremployees in an effort to talk them out of supporting the Union.WE WILL NOT spy on union meetings or on the activities of any union repre-sentative or act so that employees think we are spying on them.WE WILL NOT promise any employee that if the Union is beaten he will geta better job.WE WILL NOT threaten our employees that if the Union wins there will belesswork.WE WILL NOT discourage our employees from joining or supporting theUnited Brotherhood of Carpenters and Joiners of America, AFL-CIO, or anyother union, by firing or demoting any of our employees.WE WILL NOT in any other manner interfere with the rights of our employ-ees under the law, or force them to give up any of their rights under the law.WE WILL offer his job back to Wayne Hennigan and give him backpay fromthe day he was fired.WE WILL notify Wayne Hennigan if presently serving in the Armed Forcesof the United States of his right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from the Armed Forces.WE WILL give Melvin Faulk the pay he would have received if he had notbeen demoted from his job as dinky driver.WE WILL bargain with the Union, whenever the Union asks us to, to workout a written union contract.All of our employees are free to become, remain, or refrain from becoming orremaining members of United Brotherhood of Carpenters and Joiners of America,AFL-CIO, or any other laborunion.TEXAS ELECTRIC COOPERATIVES, INC., TREATING DIVISION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) SAMUELS & COMPANY, INC.465This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 6617Federal Office Building, 515 Rusk Avenue, Houston,Texas 77002, Telephone Cap-itol 8-4722.Samuels & Company,Inc.andUnited Packinghouse,Food andAlliedWorkers,AFL-CIO.Case 16-CA-2482.August 10, 1966DECISION AND ORDEROn April 26, 1966, Trial Examiner Thomas A. Ricciissued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Examin-er'sDecision. Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor RelationsBoard hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of theTrial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner, as modified herein.[The Board adopted the Trial Examiner's Recommended Orderwith the following 2 modifications :[1.Reletter paragraphs 2(b) through 2(d) asparagraphs 2(c)through 2(e) and insert the following new paragraph 2(b) :[" (b)Notify any of the above-named employees presentlyservingin the Armed Forces of the United States of their right tofull rein-statement upon application, in accordance with the SelectiveServiceAct and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces."]iWe correct the Trial Examiner's inadvertent reference to employee Standberry insteadof employee Newton in the seventh line from the bottom of page 470,by substituting"Newton" for "Standberry" therein.2 The address and telephone number for Region 16,appearing at the bottom of the noticeattached to the Trial Examiner'sDecision,isamended to read 819 Taylor Street, FortWorth, Texas,Telephone 335-4211, Extension 2145.160 NLRB No. 38.257-551-67-vol. 160-31